The judgment of the court was pronounced by
Rost, J.
The plaintiff in injunction, John Frazer, purchased a tract of land in the name of his two minor children, and inserted a stipulation in the act, that his second wife, the step-mother of the minors, should have the usufruct of it during her natural life. He paid part of the price cash, and gave for the remainder his promissory notes, which, we infer from the evidence, have been nearly paid in full by him. B. McFeely, who had obtained a judgment against Frazer before the date of this purchase, caused the land to be seized as his property, and Frazer enjoined the sale in the name of his children, on the ground that the land belonged to them. After hearing, the injunction was dissolved, with damages, and the seizing creditor ajlowed to proceed under his execution. The plaintiff has appealed.
There is no satisfactory evidence in the record that Frazer was indebted to his children, and the purchase does not purport to be made as an investment of their funds. If it had been, what right had the tutor to stipulate that their stepmother should retain the usufruct of the property. It was clearly a sale made to him, under which the minors acquired no right adversely to his creditors. So far as creditors are concerned, the case stands as if the sale had been made to any other person, and the price paid by the plaintiff. This is a simulation of a peculiar kind, but it is, nevertheless, simulation. As a general rule, any false designation of parties in a deed is a simulation, and any third person, having an interest may, at all times, and in all forms of action, show the truth which the simulation conceals, and avail himself of it.
The rights of the minors, if any they had, are sufficiently secured by the legal mortgage which the law gives them on the property seized.
Judgment is therefore affirmed, with costs.